Name: Commission Regulation (EEC) No 149/83 of 21 January 1983 correcting Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 1 . 83 Official Journal of the European Communities No L 18/21 COMMISSION REGULATION (EEC) No 149/83 of 21 January 1983 correcting Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 24 thereof, and the corresponding provisions of the other Regulations establishing a common organi ­ zation of the market in respect of agricultural products, Whereas Commission Regulation (EEC) No 3601 /82 of 21 December 1982 (3) provides for the communica ­ tion by Member States to the Commission of data rela ­ ting to imports and exports of certain agricultural products ; whereas a subsequent check has shown that, as a result of an error, the text of the Regulation as published does not match the text put before the management committees concerned for their opinion ; whereas the Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3601 /82 is hereby amended as follows :  the final recital is hereby replaced by the following : 'Whereas the management committees concerned have not delivered their opinions within the time limit set by their chairmen,' ;  Part XIV 'Fruit and vegetables ' in Annex I is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 376, 31 . 12 . 1982, p . 11 . No L 18 /22 Official Journal of the European Communities 22. 1 . 83 ANNEX XIV. Fruit and vegetables CCT heading No Description ex 07.02 Vegetables (whether or not cooked), preserved by freezing B. Other : (I) Deep-frozen peas (') (V) Deep-frozen mushrooms (') ex 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared : A. Onions B. Other : ( II) Mushrooms and truffles (') ex 08.03 Figs, fresh or dried : B. Dried ex 08.04 Grapes, fresh or dried : B. Dried ex 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar : A. Strawberries, raspberries and black currents ex 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : E. Other ex 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices and mustard : D. Cucumbers and gherkins ex 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : D. Asparagus ex 20.05 Jams, fruit jellies, maramalades, fruit puree and fruit pastes, being cooked prepa ­ rations , whether or not containing added sugar : C. Other (than chestnut puree and paste and jams and marmalades of citrus fruit) : I. With a sugar content exceeding 30 % by weight : b) Other : (2) Strawberry jam (') (3) Raspberry jam (') (') For subdivisions in parentheses refer to NIMEXE.